El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El Ministerio Fiscal radicó, contra Jorge Luis Figueroa Garriga, un pliego acusatorio ante el entonces Tribunal Superior de Puerto Rico, Sala de Ponce, mediante el cual le imputó a éste la supuesta comisión de un delito de escala-miento en primer grado.(1) Llamado el caso para juicio en su fondo, las partes le informaron al tribunal de instancia que habían llegado a una “alegación pre acordada”, con-forme la cual el imputado mencionado estaba en disposi-ción de hacer una alegación de culpabilidad por el delito grave de “recibo de bienes hurtados”, esto es, una infrac-ción al Art. 168 del Código Penal de Puerto Rico.(2) Las partes le recomendaron al tribunal una sentencia de tres (3) años de presidio, a ser cumplida la misma bajo el régi-men de la Ley de Sentencia Suspendida. Aceptada por el tribunal de instancia la referida alegación preacordada, y hecha por el imputado de delito la alegación de culpabili-dad pactada, éste fue referido a la oficina de oficiales pro-batorios para la realización de la correspondiente investi-gación e informe al tribunal de instancia.
Llegado el día señalado para la imposición de la senten-cia, y conforme ello surge de la “minuta” que recoge los procedimientos acaecidos en dicho día, el foro de instancia sentenció al acusado a cumplir, en probatoria, una senten-cia de tres (3) años de presidio. Como parte de las “condi-*228dones especiales” de la sentencia suspendida que le fuera concedida, al referido imputado se le impuso la obligación de ingresar, con el propósito de recibir tratamiento para su adicción a las drogas, en el Centro Cristiano Jehová Nissi durante un período mínimo de dos (2) años, transcurrido el cual, si dicho Centro certificaba su “liberación” de la adic-ción, el imputado podría retornar a la libre comunidad du-rante el último, y tercer, año de la sentencia.
Procede que se enfatice el hecho de que, estando el im-putado todavía confinado en una institución penal el día en que se dictó la antes señalada sentencia, el tribunal de instancia dispuso que, el día que fuera éste excarcelado de la institución penal, “[u]n representante del Centro Cris-tiano Jehová Nissi recogerá a dicho convicto en la Institu-ción Penal y lo llevará a dicho Centro”. Apéndice, Exhibit II, pág. 2.
A esos fines, el 24 de mayo de 1994, la Administración de Corrección, en cumplimiento de la sentencia impuesta por el foro de instancia, emitió un “certificado de libertad”, o excarcelación, con el propósito de que el imputado fuera puesto en libertad para ser llevado por el representante del antes mencionado Centro al mismo. Durante el transcurso del viaje, de la institución penal de donde había sido excar-celado al Centro Jehová Nissi en compañía del represen-tante del mismo, el imputado de delito abandonó el vehí-culo en el cual era transportado, siendo detenido poco tiempo después por agentes de la Policía de Puerto Rico.
En vista de los hechos anteriormente reseñados, el Mi-nisterio Fiscal no sólo procedió a radicar ante el tribunal de instancia la correspondiente moción en solicitud de re-vocación de la sentencia suspendida que le había sido con-cedida al convicto-probando sino que procedió a radicar una denuncia contra éste por el delito de “fuga”, esto es, una infracción al Art. 232 del Código Penal de Puerto *229Rico.(3) Celebrada la vista preliminar en cuanto al delito de fuga imputado, y habiéndose determinado causa probable para acusar en la misma, el Ministerio Fiscal radicó ante el mencionado foro de instancia el correspondiente pliego acusatorio por el delito de “fuga”.
La representación legal del imputado procedió, enton-ces, a radicar ante el foro de instancia una moción al am-paro de las disposiciones de la Regla 64(p) de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, sosteniendo en la misma que no se había determinado causa probable, a ni-vel de vista preliminar, con arreglo a la ley y a derecho. Alegó la defensa en dicha moción, en síntesis y en lo perti-nente, que ello era así por cuanto los hechos a los que he-mos hecho referencia no configuraban ni constituían un delito de fuga por cuanto, al momento de abandonar el auto en que era transportado, el imputado ni estaba en “detención preventiva”, ni en “reclusión”, ni estaba some-tido a una “medida de seguridad de internación”. Conforme la posición de la defensa, a su representado únicamente podía imputársele una violación a una de las condiciones especiales de la sentencia suspendida que le había sido concedida; esto es, que a lo sumo lo procedente en derecho lo era la revocación de la probatoria concedídale al imputado. (4)
Habiéndose opuesto el Ministerio Público a dicha mo-ción desestimatoria, el tribunal de instancia denegó la misma. En la resolución que, a esos efectos, emitiera el foro de instancia, el mismo expresó, en síntesis y en lo perti-nente, que el imputado efectivamente había incurrido en hecho constitutivo del delito de fuga por cuanto, al mo-mento de abandonar el vehículo en que era transportado, el imputado “estaba sometido a una ‘medida de reclusión’ ”.
*230Inconforme, acudió Jorge Luis Figueroa Garriga, vía certiorari, ante este Tribunal en revisión de la referida re-solución, imputándole al foro de instancia haber errado:
...AL NEGARSE A DESESTIMAR UN PLIEGO ACUSATO-RIO POR EL DELITO DE FUGA, BAJO LA REGLA 64(P) DE PROCEDIMIENTO CRIMINAL, POR EL FUNDAMENTO DE QUE EL PETICIONARIO ESTABA SOMETIDO LEGAL-MENTE A RECLUSIÓN PARA FINES DEL ESTATUTO DE FUGA, AUN CUANDO DICHO PETICIONARIO SE ENCON-TRABA DISFRUTANDO DEL PRIVILEGIO DE UNA SEN-TENCIA SUSPENDIDA. EN VIRTUD DEL PRINCIPIO DE LEGALIDAD, AL NO CONFIGURARSE LOS ELEMENTOS DEL DELITO DE FUGA Y AL NO ESTAR TIPIFICADA LA CONDUCTA IMPUTADA, PROCEDÍA LA DESESTIMACIÓN DE DICHO PLIEGO ACUSATORIO. Petición de certiorari, pág. 4.
Expedimos el auto de certiorari radicado. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo. Procede revocar la resolución recurrida; vea-mos por qué.
H — I
Establece el Art. 8 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, que:
No se instará acción penal contra persona alguna por un he-cho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hu-biere previamente establecido.
No se podrán crear por analogía delitos, penas, ni medidas de seguridad. (Énfasis suplido.)
Por otro lado, el Art. 9 del referido Código Penal, 33 L.P.R.A. see. 3041, establece que:
Delito es un acto cometido u omitido en violación de alguna ley que lo prohíbe u ordena, aparejando, al ser probado, alguna pena o medida de seguridad. (Énfasis suplido.)
*231Como podemos notar, en estas dos (2) disposiciones legales —en especial, el transcrito artículo 8— queda consagrado el precepto o “principio de legalidad” en nuestra jurisdicción; el cual le garantiza a los ciudadanos de este País que no serán penalmente castigados sino por hechos que la ley, de antemano, ha definido o establecido como delito y, en adición, que en caso de ser convictos por la comisión de un delito, no podrán ser sancionados sino con las penas o medidas de seguridad previamente establecidas para los hechos delictivos por los que resultaron convictos. Es por ello que los tribunales no poseen autoridad para considerar como constitutivos de delito hechos distintos a los consignados en la ley, ni imponer sanciones no previstas en la misma. Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983).
Ahí, precisamente, se encuentra el obstáculo insalvable al que se confronta la acción del Ministerio Fiscal al acusar del delito de “fuga” al peticionario Figueroa Garriga en re-lación con los hechos específicos del presente caso.
Para la fecha de los hechos, alegadamente delictivos, que se le imputan al peticionario del epígrafe,(5) establecía el citado Art. 232 del Código Penal, 33 L.P.R.A. see. 4428, que:
Toda persona sometida legalmente a detención preventiva, a reclusión o medida de seguridad de internación, que se fugare será sancionada conforme a las siguientes penas:
(a) Si estuviere en detención preventiva será sancionada con pena de reclusión que no excederá de seis meses.
(b) Si estuviere cumpliendo sentencia firme o en trámite de apelación por un delito menos grave, será sancionada con pena de reclusión que no excederá de seis meses.
*232(c) Si estuviere cumpliendo sentencia firme o en trámite de apelación por un delito grave, será sancionada con pena de re-clusión por un término fijo de seis (6) años. De mediar circuns-tancias agravantes, la pena fija establecida podrá ser aumen-tada hasta un máximo de diez (10) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mí-nimo de cuatro (4) años.
Esta pena será en adición a la sentencia que se le impusiere por el otro delito o a la que estuviere cumpliendo, según fuere el caso[.] Disponiéndose que no será concurrentemente con nin-guna otra. (Enfasis suplido.)
Una somera lectura de la transcrita disposición legal es todo lo que se necesita para poder uno percatarse del hecho que la misma contemplaba únicamente tres (3) situaciones en las cuales una persona podía cometer el delito de fuga, a saber: mientras estaba sometida legalmente: (1) a “deten-ción preventiva”, (2) a “reclusión”, y (3) a “medida de segu-ridad de internación”.
A la luz de los hechos particulares del presente caso po-demos descartar, de entrada, las situaciones referentes a “detención preventiva” y a la “medida de seguridad de internación”. Como es sabido, la “detención preventiva” se refiere al período prejuicio; esto es, al período de tiempo en el cual el acusado se encuentra, por razón de no haber po-dido prestar la fianza impuesta, “sumariado” en espera de que se le celebre el correspondiente proceso criminal. Por otro lado, las “medidas de seguridad de internación” se re-fieren a los casos de los delincuentes habituales, compulsi-vos, sexuales peligrosos, incapacidad mental, etc. Véase D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 391.
Consciente de, y conforme con, lo anteriormente expre-sado, el Procurador General de Puerto Rico expresa, en lo pertinente, que:
La posición del Pueblo es que la conducta imputada al peti-cionario está incluida en la figura delictiva de fuga —Artículo 232 del Código Penal— en la modalidad de persona sometida legalmente a reclusión que evade la custodia del Estado. Ya el *233peticionario había sido sentenciado a término de reclusión de tres años, aunque con el beneficio de una sentencia suspendida sujeta a condiciones, incluyendo el tratamiento en el Centro Cristiano. La conducta del peticionario constituye una evasión a la sentencia de reclusión, aunque hubiera sentencia suspendida.(6) (Enfasis suplido.)
No le asiste la razón. En primer lugar, no podemos perder de vista la definición que nos brinda el propio Código Penal de lo que es “la pena de reclusión”. Establece el Art. 40 del referido Código, 33 L.P.R.A. see. 3202, que:
La pena de reclusión consiste en la privación de la libertad en la institución adecuada durante el tiempo señalado en la sentencia. (Énfasis suplido.)
La “institución” a la que se refiere la citada disposición legal es, obviamente, una institución carcelaria o penal de la Administración de Corrección de Puerto Rico y, cierta-mente, no a una de las localidades en las que opera, y lleva a cabo su trabajo de rehabilitación, el Centro Cristiano Je-hová Nissi o los Hogares Crea, etc.
Por otro lado, hemos resuelto que la esencia del delito de fuga lo constituye la evasión o fuga, por parte de la persona, de la “custodia legal” a la cual éste estaba sometido. Véase Rivera v. Delgado, 82 D.P.R. 692, 695 (1961). Como hemos visto, el peticionario Figueroa Garriga no estaba bajo “custodia legal” al momento de abandonar el vehículo en el cual estaba siendo transportado al referido Centro Cristiano Jehová Nissi.(7) De hecho, había sido ex-carcelado de la institución penal en la cual se encontraba recluido y entregado a unos funcionarios de dicho Centro, esto es, a una persona o ciudadano privado que laboraba *234para el mismo. La decisión de concederle a un convicto de delito los beneficios de una probatoria, al amparo de las disposiciones de la Ley de Sentencia Suspendida,(8) signi-fica, por definición, la concesión a esta persona del privile-gio de poder cumplir la sentencia qué le fuera impuesta fuera de una institución carcelaria, o en la libre comuni-dad, sujeto ello a las condiciones que tenga a bien imponer el tribunal sentenciador. Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990); Pueblo v. Vega Vélez, 125 D.P.R. 188 (1990); Pueblo v. Ortiz Martínez, 123 D.P.R. 820 (1989); Vázquez v. Caraballo, 114 D.P.R. 272 (1983).
En resumen, no estando el peticionario Figueroa Ga-rriga —al momento de abandonar el vehículo de motor en el que era transportado al Centro Cristiano Jehová Nissi— ni en “detención preventiva”, ni sometido legalmente a “re-clusión”, ni sujeto a “medida de seguridad de internación”, éste no cometió el delito de fuga, esto es, no infringió las disposiciones del citado Art. 232 del Código Penal de Puerto Rico. Éste sí incurrió en una violación de una de las condiciones especiales de la sentencia suspendida que le había sido concedida, la cual violación constituye suficiente razón para que le sea revocada la misma.
Como podemos notar, la conducta en que incurrió el pe-ticionario Figueroa Garriga no queda impune; la misma conlleva o acarrea consecuencias serias para él, esto es, la revocación de la probatoria y su reclusión en una institu-ción penal por el período de años impuestos en la sentencia dictada. La Asamblea Legislativa —al enmendar el citado Art. 232 del Código Penal en 1955 con el propósito de “de-finir”, adicionalmente, como fuga aquellas situaciones en que una persona se evade mientras está sometida a trata-miento o rehabilitación “en un programa de desvío o bajo el Artículo 404(b) de la Ley de Sustancias Controladas”, si-*235tuaciones en que no se ha dictado sentencia— pudo haber incluido la situación hoy ante nuestra consideración. No lo hizo; obviamente entendió que era suficiente castigo la re-vocación de la sentencia suspendida. Este Tribunal no puede hacer delictiva, por fíat judicial, dicha situación. El principio de legalidad lo impide.
Siendo ello así, la determinación de causa probable que se hiciera contra el peticionario del epígrafe, a nivel de vista preliminar, no fue hecha conforme a la ley y al dere-cho; razón por la cual procede decretar la desestimación del pliego acusatorio que, por el delito de fuga, contra él se radicara ante el foro de instancia; ello por imperativo del principio de legalidad.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Estamos conformes con la opinión del Tribunal. A la luz del principio de legalidad, la decisión interpreta correcta-mente el Art. 232 del Código Penal, 33 L.P.R.A. see. 4428, al concluir que el señor Figueroa Garrido no cometió el delito de fuga cuando, después de su excarcelación, evadió la custodia del empleado que lo conducía al Centro Cris-tiano Jehová Nissi para recibir tratamiento contra su adicción. De lo contrario, por fíat judicial enmendaríamos el Código Penal para considerar como elementos constitu-tivos del delito de fuga unos hechos que no fueron original-mente cubiertos por el estatuto.
*236I — (
Al adjudicar la controversia de autos recordemos que el principio de legalidad prohíbe al Estado instar una acción penal por hechos que no hayan sido expresamente declara-dos como punibles por la ley. El Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3044, incorpora esta protec-ción en nuestro Derecho Penal. Entre otras garantías, el principio de legalidad impone un cierto grado de precisión de la ley penal y prohíbe la interpretación analógica, en cuanto perjudique al acusado (analogía in malam partem). Véase S. Mir Puig, Derecho Penal: Parte General 95 (1995). En cuanto a lo que el principio exige al legislador, expresa Bacigalupo:
Las exigencias referentes al Parlamento tienen por objeto redu-cir al máximo razonable la posibilidad de decisión personal de los tribunales en la configuración concreta del hecho que se prohíbe. (Enfasis suprimido.) E. Bacigalupo, Manual de Derecho Penal, Bogotá, Ed. Temis, 1989, pág. 34.
Por virtud de este principio, el ámbito exegético del juez al interpretar la ley penal se encuentra limitado por la interpretación restrictiva y por el sentido literal del texto legal. Hemos reiterado que “los estatutos penales deben interpretarse restrictivamente en cuanto a lo que desfavo-rezca al acusado, y liberalmente en cuanto a lo que lo favorezca”. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903, 908 (1995). Véanse: Pueblo v. Arandes de Celis, 120 D.P.R. 530, 538 (1988); Mari Bras v. Alcaide, 100 D.P.R. 506, 516 (1972).
Con el principio de legalidad presente, nos enfrentamos a la controversia de este caso: si según el Art. 232 del Có-digo Penal, supra, el imputado Figueroa Garriga era una persona sometida legalmente a reclusión al momento en que evadió la custodia del empleado que le conducía al Centro Cristiano Jehová Nissi.
Para que se configure el delito de fuga, ante los hechos *237de este caso, tendríamos que concluir que Figueroa Ga-rriga, mientras disfrutaba del privilegio de libertad a prueba, en efecto se encontraba “en reclusión”, en vista de que una condición para el disfrute de dicho beneficio era ingresar al centro de tratamiento. No podemos suscribir tal conclusión.
Por definición, la sentencia suspendida tiene como pro-pósito que la persona sentenciada quede en libertad a prueba. 34 L.P.R.A. see. 1027. Este privilegio se concede discrecionalmente y sólo en aquellos casos cuando el legis-lador ha expresado que existe una justificación para evitar que el convicto sea encarcelado en una institución penal. Pueblo v. Pacheco Torres, 128 D.P.R. 586 (1991). Sobre dicho mecanismo hemos expresado:
La concesión de una sentencia suspendida a un convicto de de-lito “evita los efectos negativos en el individuo que la reclusión frecuentemente produce, minimiza el impacto de la reclusión sobre los dependientes y familiares del convicto, preserva la libertad del delincuente sin sacrificar el interés social en la pre-vención y corrección del crimen, y promueve afirmativamente la rehabilitación del delincuente al permitirle mantener contac-tos sociales normales pero condicionados en la comunidad. Pueblo v. Vega Vélez, 125 D.P.R. 188, 195 (1990).
Una vez se concede la sentencia suspendida, por defini-ción, el reo no se halla “recluido”, por el contrario logra su libertad, aunque esté limitada por las condiciones fijadas. Dicho privilegio se fundamenta precisamente en la con-fianza del Estado en que no es necesario que el probando sea recluido en una institución penal. Por ello, como requi-sito para su concesión, la ley exige que el juez sentenciador tenga ante sí un informe rendido por el Administrador de Corrección “después de este último haber practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona sentenciada, y que, del conte-nido de ese informe, pueda dicho juez sentenciador con-cluir que ningún aspecto de la vida de esa persona eviden-cia la necesidad de que se le recluya en alguna de las *238instituciones penales de Puerto Rico”. (Énfasis suplido.) 34 L.P.R.A. see. 1027(3).
Aunque las condiciones de la sentencia suspendida im-pongan una restricción a la libertad, su propósito no es la reclusión en sí. En el caso de autos, el propósito de que Figueroa Garriga ingresara al Centro Cristiano era única-mente procurar su rehabilitación. Precisamente por eso fue excarcelado de la institución penal y entregado a unos fun-cionarios del Centro Cristiano Jehová Nissi para que co-menzara su tratamiento de rehabilitación.
Ala luz del lenguaje de la Ley de Sentencia Suspendida, debe entenderse que dichas restricciones (condiciones) no caen bajo el concepto “reclusión”, según es utilizado en el Código Penal. Por esa razón la opinión mayoritaria con gran acierto afirma que “[l]a decisión de concederle a un convicto de delito los beneficios de una probatoria, al am-paro de las disposiciones de la Ley de Sentencia Suspen-dida, significa, por definición, la concesión a esta persona del privilegio de poder cumplir la sentencia que le fuera impuesta fuera de una institución carcelaria, o en la libre comunidad, sujeto ello a las condiciones que tenga a bien imponer el tribunal sentenciador”. (Énfasis en el original y escolio omitido.) Opinión mayoritaria, pág. 234. Otra inter-pretación implicaría la creación de un delito por analogía, esto en violación del principio de legalidad.
Debe recordarse que el tribunal sentenciador puede re-vocar la libertad a prueba del convicto “en cualquier mo-mento en que a su juicio la libertad a prueba ... fuere incompatible con la debida seguridad de la comunidad o con el propósito de rehabilitación del delincuente”, y recluirlo por el término total impuesto en la sentencia. 34 L.P.R.A. see. 1029. Es claro que el período que transcurre el con-victo en probatoria, aunque se halle internado en un centro de rehabilitación, no es equivalente a la reclusión en una institución penal, ya que de revocarse la probatoria, el tiempo transcurrido no se le acredita como tiempo cum-*239plido en reclusión. Al revocar, el tribunal sentenciador puede ordenar la reclusión del probando por el tiempo com-pleto original de la sentencia o su remanente. Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985).
En el caso de autos, tampoco estamos ante la imposición de una pena de reclusión como condición previa de la con-cesión de una sentencia suspendida. En tales casos, se re-cluye al convicto en una institución penal durante parte del término total de la sentencia impuesta. Pueblo v. Vega Vélez, supra. Al cumplir la condición previa de reclusión y concedida la sentencia suspendida, el convicto queda ex-carcelado en libertad a prueba. En Vega Vélez aclaramos que en aquellos casos cuando el probando sea recluido como condición de la sentencia suspendida, hasta tanto se legisle, dicha reclusión no podrá exceder del término de un año. Id., pág. 203.
En el caso de epígrafe, el foro de instancia sentenció al acusado a tres (3) años de presidio que serían cumplidos en probatoria. Como condición, el imputado debía ingresar al Centro Cristiano Jehová -Nissi para recibir tratamiento contra su adicción a drogas por un período mínimo de dos (2) años. Transcurridos los dos (2) años, si el Centro certi-ficaba su ‘liberación” de la adicción, el imputado era libre para retornar a la libre comunidad durante el tercer año de su sentencia. Resulta claro que los dos (2) años en el Cen-tro no eran un término de reclusión previa, como condición a la concesión de la probatoria. El ingreso al Centro, en el contexto de los hechos, era una condición que debía cum-plirse durante la libertad a prueba que ya se había conce-dido y por lo cual había sido excarcelado de la institución penal donde estaba recluido. Aunque los actos de Figueroa Garriga conllevan la revocación de la libertad a prueba, no procede la imposición de sanciones penales por unos he-chos que no estaban previstos en el delito de fuga.
Del lenguaje y los propósitos de la Ley de Sentencia Suspendida surge con claridad que mientras se disfruta de *240libertad a prueba, el incumplimiento de las condiciones restrictivas de la libertad no configura el delito de fuga.(1) Por virtud del principio de legalidad, en los casos de in-cumplimiento de las condiciones de la probatoria debe con-cluirse que actualmente en nuestro orden penal existe una atipicidad.
Como correctamente concluye la opinión del Tribunal, la consecuencia punitiva en dichos casos de incumplimiento se limita a la revocación del privilegio de libertad a prueba y no a la acusación por el delito de fuga. Cualquier otra interpretación sería contraria al principio de legalidad.

 33 L.P.R.A. see. 4276.


 33 L.P.R.A. see. 4274.


 33 L.P.R.A. see. 4428.


 Procede que se señale el hecho de que la sentencia suspendida de tres (3) años que le fuera concedida al imputado en el caso de “recibo de bienes hurtados” efectivamente le fue revocada a éste por el tribunal de instancia.


 El citado Art. 232 del Código Penal fue enmendado —mediante la Ley Núm. 7 de 12 de enero de 1995— para adicionarle dos (2) nuevos incisos. Conforme a la enmienda realizada, ahora adicionalmente comete el delito de faga aquella persona que se evade mientras está sometido a tratamiento y rehabilitación “en un programa de desvío”, bajo la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, o bajo el Art. 404(b) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404.


 Informe del Procurador General, pág. 10.


 Distinta es la situación, a manera de ejemplo, en que un confinado se evade mientras está siendo transportado de la institución penal en que extingue su sen-tencia a un tribunal, para el acto de juicio, o a un hospital, para recibir tratamiento, etc. En estas situaciones, el confinado al así actuar comete el delito de fuga por razón de encontrarse bajo “custodia legal” al momento de evadirse.


 Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sees. 1026-1029.


 Otros modelos penales excluyen expresamente la evasión en casos de proba-toria como modalidad del delito de faga. El Model Penal Code, por ejemplo, establece que el delito de faga se comete al evadirse ilegalmente de official detention. American Law Institute, Model Penal Code and Comentaries Parte II, Sec. 242.6 (1980). Este mismo artículo aclara que “official detention does not include supervision of probation or parole, or constrain incidental to release on bail”. Id.